PER CURIAM
Plaintiffs appeal from a judgment in favor of defendant Secretary of State in a case involving a state constitutional challenge to an initiative measure. Plaintiffs assign error to the trial court’s grant of defendant’s motion for summary judgment, which was based on the court’s conclusion that plaintiffs’ constitutional challenge was foreclosed by Schnell v. Appling, 238 Or 202, 395 P2d 113 (1964). After we heard arguments in the case, a majority of Oregon electors voted against the measure at the November 2000 general election. Defendant then moved to dismiss the case as moot. Plaintiffs oppose dismissal on the ground that the case fits into the exception to the mootness doctrine for cases that are capable of repetition yet evading review. Because we have previously concluded that that exception is not available in Oregon, see, e.g., Barnes v. Thompson, 159 Or App 383, 388, 977 P2d 431, rev den 329 Or 447 (1999), we grant defendant’s motion to dismiss plaintiffs’ appeal as moot.
Appeal dismissed as moot; judgment vacated with instructions to dismiss plaintiffs’ complaint for lack of a jus-ticiable controversy.